Plaintiffs received injuries without any fault on their part as the result of a collision between an auto bus and a taxicab in which they were seated. The collision was brought about because of a loss of control of the auto bus by reason of an alleged collision between it and a private automobile. Judgment in favor of plaintiffs and against the corporate defendant. Judgment affirmed, with costs. No opinion. Young, Cars-well and Davis, JJ., concur; Lazansky, P. J., and Scudder, J., dissent and vote for reversal and a new trial upon the ground that the determination of the jury as to the negligence of defendant Brooklyn Bus Corporation was against the weight of the evidence.